DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the growth or proliferation of a microorganism, or treating a bacterial infection, does not reasonably provide enablement for prevention of the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence 
These factors include:
(A)   	 The breadth of the claims;
(B)    	 The nature of the invention;
(C)   	 The state of the prior art;
(D)    	 The level of one of ordinary skill;
(E)    	 The level of predictability in the art;
(F)    	 The amount of direction provided by the inventor;
(G)    	 The existence of working examples; and
(H)     	 The quantity of experimentation needed to make or use the invention based on
             the content of the disclosure.

The breadth of the claims/Nature of the Invention:
The claims are drawn to methods of for preventing or reducing the growth or proliferation of a microorganism, or treating or preventing a bacterial infection with the claimed compounds. In the absence of an explicit definition in Applicant's specification, "Prevention" as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disorder for an indefinite period of time. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject's remaining lifespan, is considered to be ineffective at preventing a disorder.
The state of the prior art:
These compounds are seen to be derivatives of rifampicin which is known to be useful for treating various bacterial infections. Prevention of a disorder in the sense being used herein is not a recognized clinical outcome in the art.
The level of predictability in the art:

The amount of direction provided by the inventor/The existence of working examples:
No working examples are given for the prevention of any disease. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the treatment of broad categories of disease with a single agent. See MPEP 2164. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:

As mentioned above, the short-term usefulness of a therapy for relief of symptoms is no guarantee of its long-term usefulness for prevention of disease. Because no guidance is given for the use of the claimed therapeutic method for the long-term prevention of disease, one skilled in the art wishing to practice the invention would be unable to do so without first gathering information as to the long-term effectiveness of the therapy. In particular, one skilled in the art, in order to practice the invention for prevention of disease, would need to know whether the preventative effect remains potent over the long term. In order to answer these questions in the absence of any existing data, one skilled in the art, in order to practice the invention, would undertake long-term animal tests, preferably over a period of years, preferably involving a relatively long-lived experimental animal such as dogs or monkeys, or a human clinical trial. Animal experiments include, along with induction of the disease state, administration of the . 

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds set forth therein, or a solvate or pharmaceutically acceptable salt thereof, does not reasonably provide enablement for prodrugs thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.




Claims 1-11 and 16-26 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making prodrugs of the claimed compounds.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art of medicinal chemistry to use the invention. 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence regarding a fair evaluation of an appropriate combination of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
These factors include:
(A)   	 The breadth of the claims;
(B)    	 The nature of the invention;
(C)   	 The state of the prior art;
(D)    	 The level of one of ordinary skill;
(E)    	 The level of predictability in the art;
(F)    	 The amount of direction provided by the inventor;
(G)    	 The existence of working examples; and
(H)     	 The quantity of experimentation needed to make or use the invention based on
             the content of the disclosure.

The breadth of the claims - The nature of the invention
The claims are drawn to various compounds, or salts or prodrugs of the same. The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body.  
The state of the prior art
Finding a prodrug is an empirical exercise.  Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty.  Although attempts have been made to predict drug metabolism de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests.  It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an 
The amount of direction provided by the inventor
The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to make or use the claimed compounds commensurate in the scope with the instant claims. There is a lack of data and examples which adequately represent the claims as written. The examiner notes, there has not been provided sufficient instruction or sufficient methodological procedures to support the compounds instantly claimed.
The existence of working examples
There are no working example of a prodrug of any compounds.
The quantity of experimentation needed to make and use the invention based on the content of the disclosure
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Thus, undue experimentation will be required to determine if any particular compound of claim 1 is, in fact, a prodrug. Since the structures of these “prodrugs” are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists and metabolism experts of how to search for a "prodrug" hardly constitute instructions to the BS process chemist of how to make such a compound.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 11-13, 16-20, 22-23, 28, 32-43, 46, 50, 51, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2-(R3)m provides for various groups which would be highly reactive and unlikely to exist. For example, if R2 is –OR4, R4 is H, then R3 would still need to be attached to the OH group producing for example –N-OHH. Clarity is respectfully requested. 
Claim 46 is indefinite as the claim refers to various tables in the specification. It is noted that the claims should stand on their own and not refer to the specification for that which is being claimed unless completely unavoidable. 
Claim 50 is indefinite wherein the claim is drawn to a pharmaceutical composition comprising a “therapeutically effective amount” of the compound of claim 1. The term, “effective amount” is indefinite where the claim fails to state the function which is to be rendered effective. See In re Frederiksen, 102 USPQ 35 (CCPA 1954). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 5, 8, 12, 13, 16-20, 22-23, 28, 32-33, 35, 38, 40, 43, 46, 50, 51, and 57 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2020/021252.
‘252 discloses various compounds which anticipate those instantly claimed. See for example: 
    PNG
    media_image1.png
    233
    359
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    224
    373
    media_image2.png
    Greyscale
; 

    PNG
    media_image3.png
    225
    425
    media_image3.png
    Greyscale
; and 
    PNG
    media_image4.png
    224
    379
    media_image4.png
    Greyscale
for example (see claim 19). These compounds are taught to be used in pharmaceutical compositions and also in methods of treating bacterial infections with the same. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623